IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

LARRY JOSSEY,                         NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D13-3826

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed December 12, 2014.

An appeal from the Circuit Court for Duval County.
J. Bradford Stetson, Judge.

Nancy A. Daniels, Public Defender, and Richard M. Summa, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Virginia Chester Harris, Assistant
Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      Larry Jossey appeals his conviction for armed robbery raising several issues,

each of which we affirm. He asked this court to apply the reasoning of Rosemond

v. United States, 134 S. Ct. 1240 (2014), to find error in Florida’s standard jury

instruction on principals, because it allowed defendant to be convicted as a
principal for robbery with the use of a firearm based upon evidence that he

intended that the robbery be committed without requiring any showing that he

intended that a firearm be used. We do not reach this issue because defendant did

not object below and he failed to establish fundamental error.

      AFFIRMED.

PADOVANO, RAY, and OSTERHAUS, JJ., CONCUR.




                                         2